Citation Nr: 1521861	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 31, 2010, for the award of service connection for coronary artery disease with cardiomyopathy (CAD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.  This matter is before the Board of Veterans' Appeals from an August 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for CAD and assigned a 30 percent evaluation, effective August 31, 2010.  

[The Board notes that, in his September 2013 Substantive Appeal (VA Form 9), the Veteran asserted that he was also entitled to a rating in excess of 30 percent for CAD, to include consideration of a total disability rating based on individual unemployability (TDIU).  However, in his September 2012 Notice of Disagreement, he expressly limited his appeal of the August 2012 rating decision to the effective date assigned.  Furthermore, his September 2013 Substantive Appeal was not submitted within one year of the August 2012 rating decision and, thus, cannot be considered an additional Notice of Disagreement with that decision.  The Board notes that the RO processed those issues as a new request for an increased rating (to include TDIU) and issued a March 2015 rating decision on the matter; referral of the matter is unnecessary.  The Veteran has not yet perfected an appeal as to that decision, and, thus, the issue of the rating assigned is not before the Board at this time.]


FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim of service connection for CAD was received on February 1, 2011, within one year of an August 31, 2010, liberalizing law allowing for presumptive service connection for such disability based on exposure to herbicides.


CONCLUSION OF LAW

An effective date prior to August 31, 2010, is not warranted for the award of service connection for CAD.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  3 8 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2011 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice was less than adequate.  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any evidence pertinent to the issue of entitlement to an earlier effective date for the grant of service connection for CAD that remains outstanding; VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Veteran argues he is entitled to an earlier effective date for the grant of service connection for CAD. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  
Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this matter, it is not in dispute that the Veteran was diagnosed with CAD in October 2006 (the date entitlement arose) and first communicated his intent to apply for service connection for CAD in his formal claim for such benefit, received by the RO on February 1, 2011.  The earliest possible effective date for the Veteran's claim would normally be the latter of those two dates: February 1, 2011.

However, the Veteran's claim falls within an exception to the normal assignment of effective date.  In this matter, the effective date assigned by the RO for the award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease (including CAD) was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Because the Veteran filed his claim within one year after the liberalizing law was enacted, he was entitled to an effective date retroactive to the date of the liberalizing law-in this case, August 31, 2010.  See 38 C.F.R. §§ 3.114; 3.400.  

The Board acknowledges the Veteran's contention that he did not file a claim for CAD when it was diagnosed because it was not, at that time, a disability subject to presumptive service connection based on his service in Vietnam.  The Board also acknowledges that some Veterans who filed claims prior to the enactment of the liberalizing law are entitled to effective dates prior to August 31, 2010.  See 38 C.F.R. § 3.816.  However, in this case, the Veteran's claim was not filed until after the date of the liberalizing law.  Accordingly, VA is precluded from granting an effective date for this award of service connection prior to that date, even with consideration of 38 C.F.R. § 3.816.  In light of the foregoing, the claim for an earlier effective date for the grant of service connection for CAD must be denied because the RO has already assigned the earliest possible effective date provided by law.  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to August 31, 2010, for the award of service connection for CAD is denied.






____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


